Citation Nr: 0006319	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  00-00 213	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
cold injury, left hand, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of 
cold injury, right hand, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of 
cold injury, left foot, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of 
cold injury, right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1952 to December 1953.

2.	On March 6, 2000, the Board of Veterans' Appeals (the 
Board) received a facsimile of a death certificate from the 
Department of Veterans Affairs (VA) Regional Office, St. 
Petersburg, which indicated that the veteran died on January 
[redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 


